Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated July 11, 2022, including arguments and amendments.

Examiner finds applicants’ arguments to be persuasive. In particular, examiner is persuaded that the combination of Slaney, Petts, and Pastor, does not adequately render obvious the limitation of the independent claims reciting: “the coincidence metric representing how frequently the first media content item co-occurs with the first descriptor in text for respective collections of media items that include the first media content item.” Accordingly, the rejection of the independent claims on the basis of that particular combination of references is hereby withdrawn.

An updated search of the relevant prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Independent claims 1, 15, and 16 are therefore allowed.

Dependent claims 2 – 14, depending from allowed independent claim 1, are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167